DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s Amendment, filed March 18, 2022, is acknowledged. Claims 8-14 are withdrawn. 
Applicant’s election without traverse of Group I, claims 1-7 and 15, in the reply filed on March 18, 2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the
inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named
inventors is no longer an inventor of at least one claim remaining in the application. A request to correct
inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance
with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee
required under 37 CFR 1.17(i).
Claims 1-15 are pending in the instant application.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities: 
Claim 3 states “spatial placement” in line 1, but should read --a spatial placement--
Claim 6 states “the second date” in line 2, but should read --the second data--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the delivery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boeh (US20090296885A1).
Regarding claim 1, Boeh discloses a method for particle therapy (Abstract "A method of irradiating a target in a subject using charged particle therapy") comprising receiving first data indicating a plurality of target volumes within a target region (Paragraph [0011] “In a first rotation, the Bragg peaks of substantially all charged particles are deposited primarily on the distal periphery of the target. In a second rotation, the Bragg peaks of substantially all charged particles are deposited primarily in the interior of the target volume.”) inside a subject for particle therapy, the first data indicating the plurality of target volumes relative to a particle beam outlet on a gantry for directing a particle beam from a particle beam outlet; (Paragraph [0052] "The patient treatment plan is established based on the nature, size, shape, and location of the target in the patient. The treatment plan includes data of the location and orientation of the target with respect to the coordinates of the radiation system established in a pre-treatment session. The treatment plan preferably includes data regarding the radiation doses different portions of the target should receive." Paragraph [0058] "If yes, the treatment plan is approved, stored, and downloaded to the treatment control system at step 34." Paragraph [0051] "The control system 18 further controls the rotation of the beam delivery device 14 or the gantry to which the delivery device 14 is mounted."); moving automatically one or more energy modulator components of an energy modulator device disposed between the particle beam outlet and the subject, to reduce an energy of the particle beam such that a Bragg Peak is delivered to at least one target volume of the plurality of target volumes; (Paragraph [0029] "In a preferred embodiment, the beam delivery device 14A includes scatterers 22A, 23A, energy modifiers 24A, beam monitors 26A, collimators 28A, and compensators 29A." Paragraph [0031] "The energy modifiers 24A are configured to modify the energy of the beam such that the beam range within the targeted tumor is controlled. The energy modifiers 24A can be made of suitable energy absorbing materials such as carbon (a low-Z material), lead (a high-Z 
Regarding claim 2, Boeh discloses the method further comprises: manipulating a couch position to effect deposition of a Bragg Peak within the target region (Paragraph [0044] "As such, the supporting device 16 may be moved in multiple degrees of freedom, including motions in translational and/or rotational directions. The supporting device 16 may be mounted to an articulated arm which is capable of rotating and/or translating in multiple degrees of freedom.").
Regarding claim 3, Boeh discloses determining on a processor (Paragraph [0047], The control system 18 includes a controller comprising a signal processor such as, for example, a digital signal 
Regarding claim 4, Boeh discloses determining on a processor a spatial placement of Bragg Peaks, a position of one or more energy modulator components, and a delivered dose within the target region (Paragraph [0032] “Beam monitors 26A are used to monitor the beam parameters. The beam monitors 26A include means for measuring the energy, intensity or dose rate, and uniformity of the particle beam. The beam monitors 26A output signals representing the beam parameters information to the control system 18, which is provided with predetermined values for the beam parameters. The control system 18 processes the measured signals and provides control signals for operation of beam 
Regarding claim 5, Boeh discloses receiving second data indicating a desired dose in the target region (Paragraph [0041] "The intensity of the beam is controlled to ensure each target spot receives a desired dose." Paragraph [0032] “Beam monitors 26A are used to monitor the beam parameters. The beam monitors 26A include means for measuring the energy, intensity or dose rate, and uniformity of the particle beam.”).
Regarding claim 6, Boeh discloses determining on a processor, based on at least the first data and the second date, whether a treatment is complete (Paragraph [0059] "At step 35, the patient is positioned on the supporting device. Particle therapy system parameters are requested at step 36 to determine if the system parameters confirm with the parameters of the approved treatment plan at step 37." Paragraph [0060] "If all system parameters are confirmed to be correct, treatment begins at step 39. The energy, the intensity, and the size and shape of the charged particle beam are dynamically modulated or changed as the gantry rotates and/or as the supporting device moves, based on the treatment plan.", If the processor is implementing the treatment plan in accordance with the inputs of the first and second data, the processor will stop the system upon completed executed of the treatment plan).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boeh (US200902968854A1) as applied to claim 1 above, and further in view of Overweg (US20119239754A1).
Regarding claim 7, Boeh does disclose the use of “spread-out Bragg peak (SOBP) filter is a range modulator made of energy absorbing materials of variable thickness. By sequentially passing the beam through the energy absorbing material of variable thickness, the Bragg peaks are spread out along the depth of the target volume” in paragraph [0031], but does not disclose vibrating one of the energy modulators to achieve the same effect. Overweg teaches that it is known “a modulator may consist of a wedge-shaped slab of attenuating material, the position of which is controlled by a fast mechanical actuator” as set forth in paragraph [0077] to provide a SOBP with a mechanical mechanism.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boeh (US200902968854A1), in view of Guertin (US20100051833A1). 
Regarding claim 15, Boeh discloses a storage medium carrying one or more sequences of instructions for execution by a processor (Paragraph [0047] “The control system 18 receives, stores, and executes a treatment plan established in a pre-treatment planning session. The control system 18 includes a controller comprising a signal processor such as, for example, a digital signal processor (DSL), a central processing unit (CPU), or a microprocessor (μP), and a memory coupled to the signal processor. The memory serves to store a treatment plan for the patient and other programs for the operation of the particle beam treatment system 10. Based on the treatment plan, the controller executes the program and generates signals for operation of the particle accelerator 11, beam path 12, delivery device 14 or individual components in the delivery device 14, and patient's support device 16.”)., wherein execution by the processor causes the one or more processors to: receive a first data indicating a plurality of target volumes within a target region inside a subject for particle therapy and energy of particles at a particle beam outlet (Paragraph [0011] “In a first rotation, the Bragg peaks of substantially all charged particles are deposited primarily on the distal periphery of the target. In a second rotation, the Bragg peaks of substantially all charged particles are deposited primarily in the interior of the target volume.” Paragraph [0052] "The patient treatment plan is established based on the nature, size, shape, and location of the target in the patient. The treatment plan includes data of the location and orientation of the target with respect to the coordinates of the radiation system established in a pre-treatment session. The treatment plan preferably includes data regarding the radiation doses different portions of the target should receive." Paragraph [0058] "If yes, the treatment plan is approved, stored, 
Boeh does not specifically disclose a non-transitory computer-readable medium. Guertin teaches that it is known that the “computer-readable media include, for example, a floppy disk, a flexible disk, hard disk, magnetic tape, or any other magnetic medium, a CD-ROM, any other optical medium, punch cards, paper tape, any other physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, any other memory chip or cartridge, a carrier wave as described hereinafter, or any other medium from which a computer can read” as set forth in paragraph [0058] to provide an, as known in the art, non-transitory computer readable medium.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to substitute the storage medium as taught by Boeh, with the medium as taught by Guertin, since such a modification would provide the predictable results of the same invention as claimed by Boeh, but with clarification that the storage medium is a non-transitory computer-readable medium that amounts to more than just a signal.
Boeh does not specifically disclose that the processor generates a signal that causes an actuator to move the first component to achieve positioning. Guertin teaches that it is known to use a processor (Paragraph [0027] “The system 10 also includes a processor 54, which may be used to control an operation of the proton source 12, the energy modulator 14, and/or an operation of the nozzle 18.”) to send a signal to an actuator (“positioner”) to move a component to modulate the energy of a beam (Paragraph [0027] "The system 10 also includes a processor 54, which may be used to control an operation of the proton source 12, the energy modulator 14," Paragraph [0028] "The energy modulator 14 includes a plurality of blocks 200." Paragraph [0037] "The processor 54 then sends signal(s) to the positioner 206 to thereby position these blocks.").  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the medium as taught by Boeh, with mechanical actuation of the energy modulating components to achieve the position as signaled by the processor as taught by Guertin, since such a modification would provide the predictable . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito (US9245657B2), Ein-gal (US7893412B2), Moyers (US5440133A), Guertin (US20120097871A1) and Deasy (US5668371A) disclose similarly actuated energy modulation components. Hiramoto (US6316776B1), Deasy (US5668371A), Moyers (US5440133A), Guertin (US20120097871A1), and Iwata (US20150133715A1) disclose methods that share limitations with the instant application. Purwar (US20180277276A1) discloses the first and second data in the treatment plan being provided to the control system to modulate the Bragg Peaks for targeted particle therapy. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.D.H./
Examiner, Art Unit 3791        

/THADDEUS B COX/
Primary Examiner, Art Unit 3791